COWART, Judge.
We hold that a motion made by appointed defense counsel for a continuance in order to prepare for trial is effective to waive a prior pro se demand for speedy trial filed under Florida Rule of Criminal Procedure 3.191(a)(2). The defense of a criminal charge is a serious, highly technical undertaking and some one person must be in charge of tactics and strategy and ready for trial. A demand for a speedy trial is not made in good faith and is not valid if the defense is not ready for trial. Defense counsel cannot be ready and not ready for trial at the same time. When a defendant charged with crime has an attorney it is the *578responsibility of the attorney to know when the defense is ready or not ready for trial. See Judge Cobb’s consideration of this problem in Dickey v. Honorable Raymond T. McNeal, 445 So.2d 692 (Fla. 5th DCA 1984).
AFFIRMED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.